





Exhibit 10.5


Norfolk Southern Corporation Long-Term Incentive Plan
Form of Off-Cycle Award Agreement


Non-Qualified Stock Option


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.Award of Non-Qualified Stock Option. The Corporation hereby grants to the
Participant on Award Date a Non-Qualified Stock Option (NQSO) to purchase
<#_of_NQSOs> shares of the Corporation’s Common Stock at a price of $<Share
Price> per share.


(a)    Duration of Option. This Option (to the extent not earlier exercised)
will expire at 11:59 p.m. on <Date>, being ten (10) years from the Award Date
for NQSOs awarded in January of the current year (“On-Cycle Award Date”).
However, this Option is subject to earlier termination if the Participant’s
employment with the Corporation or a Subsidiary Company is terminated for a
reason other than Disability or death, as follows: (i) if the Participant’s
employment is terminated because of the Participant’s Retirement, the Option
shall expire on the earlier of 11:59 p.m. on <Date> or 11:59 p.m. on the date
that is five years after date of the Participant’s Retirement; (ii) if the
Participant’s employment is terminated for any other reason, the Option shall
expire at the close of business on the last day of active service by the
Participant with the Corporation or a Subsidiary Company. If the Participant is
granted a leave of absence and his or her employment with the Corporation or a
Subsidiary Company terminates at any time during or at the end of the leave of
absence, the Option grant shall expire at the close of business on the last day
of employment with the Corporation or a Subsidiary Company.


Notwithstanding the foregoing, if the Participant Engages in Competing
Employment within a period of two years following Retirement or Disability, the
term of this Option shall terminate immediately, and all rights of the
Participant to such Options shall terminate immediately without further
obligation on the part of the Corporation or any Subsidiary Company. A
Participant “Engages in Competing Employment” if the Participant works for or
provides services for any Competitor, on the Participant’s own behalf or on
behalf of others, including, but not limited to, as a consultant, independent
contractor, director, owner, officer, partner, joint venturer, or employee. For
this purpose, a “Competitor” is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.






1



--------------------------------------------------------------------------------




In addition, notwithstanding the foregoing, term of this Option shall terminate
immediately, and all rights of the Participant to such Options shall terminate
immediately without further obligation on the part of the Corporation or any
Subsidiary Company, if:
i.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant, and

ii.
it is determined that the Participant engaged in any of the following:

A.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

B.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination shall be made by the Vice President Human
Resources with respect to all other participants, and in either situation upon
consultation with the Corporation’s chief legal officer.


Participant understands that nothing in this Agreement (1) prohibits or impedes
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity (including but not limited to the Department
of Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Participant to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


(b)    Exercise of Option. This Option may be exercised in whole or in part at
any time or times prior to its expiration; provided that the first exercise of
this Option shall not occur before the fourth anniversary of the On-Cycle Award
Date. Notwithstanding the foregoing, if the Participant’s employment with the
Corporation or a Subsidiary Company is terminated by reason of the Participant’s
Retirement or death before the fourth anniversary of the date on which the
Option was granted, the Participant (or, in the case of death, the Participant’s
Beneficiary) may first exercise this Option on the later of the first
anniversary of the date on which this Option was granted or the effective date
of the Participant’s Retirement or death. Notice of the exercise of all or any
part of this Option shall be given in the manner prescribed by the Secretary of
the Corporation. Such notice shall be irrevocable, shall specify the number of
shares to be purchased and the purchase price to be paid therefore, and must be
accompanied by the payment of the purchase price as provided in paragraph 3(c)
herein. Upon the exercise of such Option, the Common Stock purchased will be
distributed.


(c)    Payment of Option Price. The purchase price of Common Stock upon exercise
of this Option shall be paid in full to the Corporation at the time of the
exercise of the Option in cash or by the surrender to the Corporation of shares
of previously acquired Common Stock which shall have been held by the
Participant for at least six (6) months and which shall be valued at Fair Market
Value on the date the Option is exercised, or by a combination of cash and such
Common Stock.


(d)    Nontransferability. This Option may be exercised during the lifetime of
the Participant only by the Participant, and following death only by the
Participant’s Beneficiary. If a Beneficiary dies after the Participant dies but
before the Option is exercised and before such rights expire, such rights shall
become assets of the Beneficiary’s estate. Except as provided in this paragraph,
Options may not be assigned or alienated, whether voluntarily or involuntarily
including, without limitation, under any domestic relations order, and any such
attempted assignment or alienation shall be null, void and of no effect.


4.Dividend Equivalent Payments. Except as otherwise provided herein, for a
period from the date of the Agreement to four (4) years from the On-Cycle Award
Date, the Corporation shall make to the Participant who holds an option under
this Agreement on the declared record date a cash payment on the




2



--------------------------------------------------------------------------------




outstanding shares of Common Stock covered by this Option, payable on the tenth
(10th) day of March, June, September and December, in an amount equal to
dividends declared by the Board of Directors of the Corporation and paid on
Common Stock. If the employment of the Participant is terminated for any reason,
including Retirement, Disability or death, prior to the declared record date for
any dividend, the Corporation shall have no further obligation to make any
payments commensurate with dividends on shares of Common Stock covered by this
Option. Each dividend equivalent shall be equal to the amount of the regular
quarterly dividend paid in accordance with the Corporation’s normal dividend
payment practice as may be determined by the Committee, in its sole discretion.
Dividend equivalent payments shall not be made during a Participant’s leave of
absence.
 
5.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


6.Recoupment. The Participant acknowledges that the Corporation shall recover
from any Participant who is a current or former executive officer all or any
portion of any exercised Options to the extent required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111‑203, or as may otherwise be required by law.


7.Governing Law. The Participant agrees that this Award shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia without
regard to Virginia’s choice of law rules. The Participant consents to the
personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.




By:
NORFOLK SOUTHERN CORPORATION






3

